Geauga App. Nos. 97-G-2066 and 97-G-2067. This cause is pending before the court as an appeal from the Court of Appeals for Geauga County. Upon consideration of the motion of appellee, Hawken School, to strike new evidence contained in the amended merit brief of State Teachers Retirement Board, and the motion of appellee, West Geauga Local School District Board of Education, to treat State Teachers Retirement Board as appellant at oral argument,
IT IS ORDERED by the court that the motion to strike new evidence contained in the amended merit brief of State Teachers Retirement Board be, and hereby is, denied.
Douglas and Resnick, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion to treat State Teachers Retirement Board as appellant at oral argument be, and hereby is, granted.
Lundberg Stratton, J., dissents.